Citation Nr: 1449262	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO. 12-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for cicatricial pemphigoid.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1971 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

By way of background, the RO denied service connection for cicatricial pemphigoid in April 2008 and service connection for tinnitus in June 2011. The Veteran separately and properly perfected appeals as to both rating decisions, and the two issues have been combined into a single appeal for the purposes of appellate review.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2014. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of cicatricial pemphigoid, he has alleged that it is due to exposure to chemicals while in service which is consistent with his military occupational specialty, and he has maintained that the disability is due to chemical exposure while in service. As such, there is insufficient competent evidence to decide the claim and a VA examination is needed to determine the nature and etiology of the Veteran's cicatricial pemphigoid. 38 U.S.C.A. § 1154(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). Here, VA provided an examination for tinnitus in May 2011. The examiner at the time found that he could not render an opinion without resorting to mere speculation, based on the lack of complaint or diagnosis during or immediately following service and the lack of an entrance audiogram. While the Board notes that opinions indicating that a conclusion cannot be reached without resorting to speculation are adequate when properly supported, there is still insufficient medical evidence of record to properly decide the Veteran's claim. See Jones v. Shinseki, 23 Vet. App. 382 (2010). As such, the Board finds it is appropriate to remand the issue of service connection for tinnitus for another VA audiological examination in order to attempt to determine the nature and etiology of the Veteran's tinnitus.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make all appropriate efforts to obtain and associate with the claims file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cicatricial pemphigoid. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's cicatricial pemphigoid is related to service, to include exposure to chemicals?

A detailed rationale supporting the examiner's opinion must be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones, 23 Vet. App. 382.

3. After completing the development listed in Directive 1 above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's tinnitus. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's tinnitus is related to service?

A detailed rationale supporting the examiner's opinion must be provided. A current diagnosis of tinnitus has been rendered, and noise exposure in service is conceded based on the nature of the Veteran's service and occupational specialty.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones, 23 Vet. App. 382.

4. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



